DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 03/17/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 06/13/2022.
The application has been amended as follows: 
Regarding Claim 1
3rd to last line: “the condensed water” is amended to –

Regarding Claim 25
Lines 3-4: “the second mixed gas inflow hole” is amended to –a second mixed gas inflow hole—

Regarding Claim 26
Line 2: “the mixed gas discharge hole” is amended to –the first mixed gas discharge hole—
Line 3: “the mixed gas inflow hole” is amended to –the first mixed gas inflow hole—

Allowable Subject Matter
4.	Claims 1 and 3-31 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
In the gas heat pump system of claim 1, the inclusion of: 
“the exhaust gas heat exchanger includes a first side, through which the exhaust gas is introduced, and a second side, through which the exhaust gas is discharged and which is disposed lower than the first side so that the exhaust gas heat exchanger is inclined downward from the first side to the second side, wherein the exhaust gas flows from the first side to the second side of the exhaust gas heat exchanger, wherein the condensed water generated in the exhaust gas heat exchanger flows from the first side to the second side of the exhaust gas heat exchanger, and wherein the cooling water flows from the second side to the first side of the exhaust gas heat exchanger” was not found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746